Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 4 and 14:

    PNG
    media_image1.png
    102
    626
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for explaining their position. Although the arguments are considered, the examiner respectfully disagrees with this position as they are not persuasive. The applicant did not address the concerns of the 112b rejection set forth by the examiner. The nonfinal rejection posted by the examiner on 10/16/2020 stated that claims 4 and 14 (which depend on claims 1 and 11 respectively) do not clearly show proper flow since the claims individually depend on different figures i.e. claim 1 and claim 11 reads on Fig. 2 but claims 4 and 14 depend on Fig. 8, and it not clear how the language of claims 4/14 is being made dependent on the language of claims 1/11 when both Figs. 2 and 8 are different structures. Furthermore, paragraph 29 also states “Fig. 8 is an alternative example”. Claim 1/11 currently comprises “the control signal includes a first switching signal” but claims 4/14 comprises “the control signal includes a second switching signal” and both the first and second switching signals are used to control the same optical component as recited in claims 1/11. It is not clear how different switching signals are controlling the same optical component. Due to this reasoning, the 112b rejection for claims 4 and 14 is still maintained.

Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image2.png
    174
    636
    media_image2.png
    Greyscale

The examiner would like to thank the applicant for explaining their position in regards to the applicability of the references used to reject claims 1 and 11. The examiner respectfully disagrees with the position because of the following reasons. The applicant states in page 14 of the remarks that Kovsh discloses in paragraph [0029] that the “bit rate of a specific signal can be changed….”. Paragraph [0029] of Kovsh doesn’t state any such language pertaining to the “bit rate of a specific signal”. Furthermore, the applicant states “the claimed invention can change the bitrate used in both the transmission base station and the reception base station even after the installation on the seabed”. It is not clear to the examiner how this argument pertains to the claim language of currently amended claim 1/11. Hence, these arguments are not persuasive enough to show why the Kovsh reference explicitly doesn’t teach the amended section of claim 8/18. Furthermore, there is no claim language stating that the control signal can change the configuration at any time even after the apparatus installation on the seabed and that the apparatus is capable of such flexible operation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control signal can change the bit rate and/or configuration at any time even after the apparatus installation on the seabed and that the apparatus is capable of such flexible operation) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the flexibility of the adjustments even after installation on the seabed is crucial to the invention and the applicants’ remarks, the applicant is requested to incorporate such language into the claims.
The applicant states that the references fail to teach the language of currently amended claim 1 (language of previous claim 2). According to the claim, the control unit comprises a programmable logic circuit where the control signal includes a first switching signal instructing to change a circuit configuration of the programmable logic circuit and the control unit changes the circuit configuration of the logic circuit in response to the first switching signal to change the control scheme of the optical component. As stated in page 10 of the nonfinal rejection from 10/16/2020, Kovsh teaches in paragraph 39 that the controller comprises a programmable logic circuit (paragraph [0039], lines 12-19, The term “controller”…may include programmable hardware elements and/or a combination of hardware, software and firmware…a controller may be including…peripheral capable of input and output) and that the control signal includes a first switching signal instructing to change a circuit configuration of the programmable logic circuit and the control unit changes the circuit configuration of the logic circuit in response to the first switching signal to change the control scheme of the optical component (paragraph [0037], lines 14-20, in response to a fault detected/no fault detected, a command signal from the controller controls the optical component 250). As per the claim language, the control signal includes a first switching signal that changes the configuration of the logic circuit to change the control scheme of the optical component i.e. based on detection of the state of transmission, the controller will change its configuration to output a command signal. As is evident by paragraphs 37 and 39, the command signal from the controller controls the control scheme of the optical component 250. Paragraph [0037], lines 20-24 also states that the command signal may include one or more commands destined for the stage 250 and paragraph [0041], lines 14-18 also states that the controller 310 “may switch among various filter optical as a result of a command sent from the trunk of branch terminal or as a result of a pre-programed command that was generated…via a power monitoring system”. Thus, Kovsh teaches the amended section of claim 1.
Applicants’ remarks regarding claims 8 and 18:

    PNG
    media_image3.png
    159
    640
    media_image3.png
    Greyscale

The examiner would like to thank the applicant for explaining their position in regards to the applicability of the references used to reject claims 8 and 18. The examiner respectfully disagrees with the position because of the following reasons. The applicant states in page 16 of the remarks that Kovsh discloses in paragraph [0029] that the “bit rate of a specific signal can be changed….”. Paragraph [0029] of Kovsh doesn’t state any such language pertaining to the “bit rate of a specific signal”. Furthermore, the applicant states “the claimed invention can change the bitrate used in both the transmission base station and the reception base station even after the installation on the seabed”. It is not clear to the examiner how this argument pertains to the claim language of currently amended claim 8/18. Hence, these arguments are not persuasive enough to show why the Kovsh reference explicitly doesn’t teach the amended section of claim 8/18. Furthermore, there is no claim language stating that the control signal can change the configuration at any time even after the apparatus installation on the seabed and that the apparatus is capable of such flexible operation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control signal can change the configuration at any time even after the apparatus installation on the seabed and that the apparatus is capable of such flexible operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the flexibility of the adjustments even after installation on the seabed is crucial to the invention and the applicants’ remarks, the applicant is requested to incorporate such language into the claims.
Furthermore, as stated in page 19 of the nonfinal rejection from 10/16/2020, Ide teaches in Fig. 7 and paragraphs 37 and 39 a flowchart to determine a decision threshold setting process performed by a controller 18 i.e. change the threshold value. The applicant states that Ide doesn’t teach changing the threshold “even after the installation” and that the apparatus of Ide does not teach a device capable of such “flexible operation”. The examiner would like to point out that there is no claim language stating that the change of the threshold value can occur even after the installation and that the device is capable of such flexible operation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the change of the threshold value can occur even after the installation and that the device is capable of such flexible operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the flexibility of the adjustments even after installation on the seabed is crucial to the invention and the applicants’ remarks, the applicant is requested to incorporate such language into the claims. Thus Kovsh in view of Zhang in view of Ide teaches the claim limitations of currently amended claims 8 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14 state, “the control signal includes a second switching signal instructing to change the control scheme of the optical component…the optical component specified by the address changes the control scheme of the optical component…”. As per claim 1, a control unit switches a control scheme of an optical component (singular). Claim 4 and 14 states that this same control unit includes a second switching signal to change the control scheme of the same optical component (singular) of claim 1. The limitations of claims 4 and 14 are properly supported by Fig. 8 whereas the generic structure of the apparatus as claimed in claim 1 and 11 is properly supported in Fig. 2. As per Fig. 8, the “optical component” comprises three WSSs and a second switching signal occurs due to the presence of the three WSSs in comparison to the one optical component shown in Fig. 2. It is not at all clear to the examiner why and how the same optical component of claim 1 and claim 4 is receiving two different switching signals. As per the figures, the steps are clear when there are multiple optical components as shown in Fig. 8 but in light of Fig. 2, the steps of claims 4 and 14 are not clear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, 11, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovsh (US 2011/0200322) in view of Zhang (US 2016/0308639).
Regarding claim 1, Kovsh teaches a submarine optical communication apparatus (Fig. 2, apparatus 290; paragraph [0008], lines 1-2) comprising: an optical component (Fig. 2, optical component 250/260) configured to process an optical signal output from an optical communication apparatus (Fig. 2, 250 provides filtering of input optical signals/ 260 provides attenuation of input optical signals); a control unit configured to control the optical component (Fig. 3, controller 310 configured to control 250/260); and a reception unit configured to receive the optical signal and a control signal (fig. 7, reception unit 330; paragraph [0059]) and output the converted signal to the control unit (paragraph [0041], detection of fault), wherein the control unit switches a control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]), the control unit comprises a programmable logic circuit (paragraph [0039], lines 12-19), the control signal includes a first switching signal instructing to change a circuit configuration of the programmable logic circuit, and the control unit changes the circuit configuration of the programmable logic circuit in response to the first switching signal to change the control scheme of the optical component (paragraph [0037], switching signal instructed based on detection of presence of fault).  
Although Kovsh teaches detection of a fault by the reception unit, Kovsh doesn’t explicitly teach convert the control signal into an electric signal.
Zhang teaches a loss detection method wherein a reception unit (fig. 5, unit PD1) monitors and detects loss of optical signal in the optical fiber and converts the detected signal into an electrical signal (paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reception unit taught by Kovsh and incorporate the detection by a photodiode as taught by Zhang as it would allow the controller to properly read the level of the detected signal in order to make proper switching decisions thereby improving the efficiency of the apparatus.
Regarding claim 5, Kovsh in view of Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Kovsh in view of Zhang teaches the claim limitations of claim 5. Zhang teaches further comprising: an optical switch (Figs. 1/2 optical switch OS) configured to be capable of outputting the optical signal and the control signal input from the reception unit to either of the optical component and the outside of the submarine optical communication apparatus (paragraph [0091], the first coupler couples a part of the optical signal, sends a coupled optical signal to the first detection circuit and send the other part to the first input end of the optical switch; paragraph [0093], the pass-through service optical signal that enters from the first input end is sent to the first output end…); and an integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit (paragraph [0013], control circuit sends a control instruction to the optical switch to switch the mode of the optical switch) and Kovsh teaches wherein in a state in which the optical signal and the control signal are output from the optical switch to the optical component, the integrated circuit switches the optical switch such that the optical signal and the control signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to when an occurrence of malfunction is notified from the control unit (paragraph [0048], If a fault is detected on a branch path coupled to branching unit 500, branching unit 500 may be configured to couple the WDM trunk input signal 210 to the WDM trunk output signal 230 using switches 212, 252 and 232, bypassing filter stage 250…).  
Regarding claim 6, Kovsh in view of Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein the combination of Kovsh in view of Zhang teaches the limitations of claim 6. Zhang further teaches comprising: an optical branching unit (Figs. 1/2 CPL 1) configured to branch the input optical signal and the input control signal into two and output the optical signal and the control signal in one of the branched two (paragraph [0091], the first coupler couples a part of the optical signal, sends a coupled optical signal to the first detection circuit and send the other part to the first input end of the optical switch) to the reception unit (Figs. 1/2, reception unit in First detection circuit); an optical switch (Figs. 1/2 optical switch OS) configured to be capable of outputting either of the optical signal and the5 ActiveUS 180087269v.1control signal input from the optical component, and the optical signal and the control signal in the other of the branched two branched by the optical branching unit to the outside of the submarine optical communication apparatus (paragraph [0093], the pass-through service optical signal that enters from the first input end is sent to the first output end…); and an integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit (paragraph [0013], control circuit sends a control instruction to the optical switch to switch the mode of the optical switch), and Kovsh teaches wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus, the integrated circuit switches the optical switch such that the optical signal and the control signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to when an occurrence of malfunction is notified from the control unit (paragraph [0048], If a fault is detected on a branch path coupled to branching unit 500, branching unit 500 may be configured to couple the WDM trunk input signal 210 to the WDM trunk output signal 230 using switches 212, 252 and 232, bypassing filter stage 250…).  
Regarding claim 10, Kovsh in view of Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Regarding claim 11, Kovsh teaches a submarine optical communication system (Fig. 1, shows a system 100) comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 1, communication apparatus 110 outputs the signals; optical signal in paragraph [0023] information signals…; control signal in paragraph [0059], remote command signal); and a submarine optical communication apparatus (Fig. 2, apparatus 290; paragraph [0008], lines 1-2) configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 1, branch unit 130 receives from apparatus 110), wherein the submarine optical communication apparatus comprises: an optical component (Fig. 2, optical component 250/260) configured to process the optical signal output from the optical communication apparatus (Fig. 2, 250 provides filtering of input optical signals/ 260 provides attenuation of input optical signals); a control unit configured to control the optical component (Fig. 3, controller 310 configured to control 250/260); and a reception unit configured to receive the optical signal and the control signal (fig. 7, reception unit 330; paragraph [0059]), and output the converted signal to the control unit (paragraph [0041], detection of fault), wherein the control unit switches a control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]), the control unit comprises a programmable logic circuit (paragraph [0039], lines 12-19), 7the control signal includes a first switching signal instructing to change a circuit configuration of the programmable logic circuit, and the control unit changes the circuit configuration of the programmable logic circuit in response to the first switching signal to change the control scheme of the optical component (paragraph [0037], switching signal instructed based on detection of presence of fault).  
Although Kovsh teaches detection of a fault by the reception unit, Kovsh doesn’t explicitly teach convert the control signal into an electric signal.
Zhang teaches a loss detection method wherein a reception unit (fig. 5, unit PD1) monitors and detects loss of optical signal in the optical fiber and converts the detected signal into an electrical signal (paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reception unit taught by Kovsh and incorporate the detection by a photodiode as taught by Zhang as it would allow the controller to properly read the level of the detected signal in order to make proper switching decisions thereby improving the efficiency of the apparatus.  
Regarding claim 15, Kovsh in view of Zhang teaches the submarine optical communication system according to Claim 15, wherein Kovsh in view of Zhang teaches the claim limitations of claim 11. Zhang teaches further comprising: an optical switch (Figs. 1/2 optical switch OS) configured to be capable of outputting the optical signal and the control signal input from the reception unit to either of the optical component and the outside of the submarine optical communication apparatus (paragraph [0091], the first coupler couples a part of the optical signal, sends a coupled optical signal to the first detection circuit and send the other part to the first input end of the optical switch; paragraph [0093], the pass-through service optical signal that enters from the first input end is sent to the first output end…); and8 aActiveUS 180087269v.1n integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit (paragraph [0013], control circuit sends a control instruction to the optical switch to switch the mode of the optical switch), and Kovsh teaches wherein in a state in which the optical signal and the control signal are output from the optical switch to the optical component, the integrated circuit switches the optical switch such that the optical signal and the control signal are output from the optical switch to the outside of the submarine optical communication apparatus without passing through the optical component, in response to when an occurrence of malfunction is notified from the control unit (paragraph [0048], If a fault is detected on a branch path coupled to branching unit 500, branching unit 500 may be configured to couple the WDM trunk input signal 210 to the WDM trunk output signal 230 using switches 212, 252 and 232, bypassing filter stage 250…).  
Regarding claim 16, Kovsh in view of Zhang teaches the submarine optical communication system according to Claim 11, wherein the combination of Kovsh in view of Zhang teaches the limitations of claim 16. Zhang further teaches comprising: an optical branching unit (Figs. 1/2 CPL 1) configured to branch the input optical signal and the input control signal into two and output the optical signal and the control signal in one of the branched two (paragraph [0091], the first coupler couples a part of the optical signal, sends a coupled optical signal to the first detection circuit and send the other part to the first input end of the optical switch) to the reception unit (Figs. 1/2, reception unit in First detection circuit); an optical switch (Figs. 1/2 optical switch OS) configured to be capable of outputting either of the optical signal and the control signal input from the optical component, and  the optical signal and the control signal in the other of the branched two branched by the optical branching unit, to the outside of the submarine optical communication apparatus (paragraph [0093], the pass-through service optical signal that enters from the first input end is sent to the first output end…); and an integrated circuit configured to switch the optical switch in response to the control signal converted into the electric signal by the reception unit (paragraph [0013], control circuit sends a control instruction to the optical switch to switch the mode of the optical switch), and Kovsh teaches wherein in a state in which the optical signal and the control signal input from the optical component are output from the optical switch to the outside of the submarine optical communication apparatus, the integrated circuit switches the optical switch such that the optical signal and the control signal input from the optical branching unit are output from the optical switch to the outside of the submarine optical communication apparatus, in response to when an occurrence of malfunction is notified from the control unit (paragraph [0048], If a fault is detected on a branch path coupled to branching unit 500, branching unit 500 may be configured to couple the WDM trunk input signal 210 to the WDM trunk output signal 230 using switches 212, 252 and 232, bypassing filter stage 250…).    
Regarding claim 20, Kovsh in view of Zhang teaches the submarine optical communication system according to Claim 11, wherein Zhang teaches the control signal is any one of a signal having a wavelength other than wavelengths used in the optical signal, a signal having a wavelength that is the same as any one of the wavelengths used in the optical signal (paragraphs [0178], lines 7-11 and paragraph [0179], lines 2-4).  
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovsh (US 2011/0200322) in view of Zhang (US 2016/0308639) in view of Kasahara (US 7130544).
Regarding claim 3, Kovsh in view of Zhang teaches the submarine optical communication apparatus according to Claim 1 wherein Kovsh teaches the control signal includes a command signal and the control unit outputs a signal based on the command signal (paragraphs [0037] and [0044]).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Kovsh in view of Sugahara doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Kovsh in view of Sugahara and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.
Regarding claim 13, Kovsh in view of Zhang teaches the submarine optical communication system according to Claim 11, wherein Kovsh teaches the control signal includes a command signal and the control unit outputs a signal based on the command signal (paragraphs [0037] and [0044]).
Although addressing a signal to transmit it to a particular destination is well used in the industry, Kovsh in view of Sugahara doesn’t teach wherein the signal includes an address signal and outputting an optical signal based on the address signal.  
Kasahara teaches wherein a signal output from a transmitter 1 includes an address signal (Col. 2, lines 29-35, main signal along with the address signal), and the control unit outputs a signal based on the address signal (Col. 3, lines 28-35, each repeater receives the respective optical signal addressed to it).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control signal output as taught by Kovsh in view of Sugahara and incorporate adding an address to the information carrying signal as taught by Kasahara so that the optical signal can be properly sent to its respective location for further processing.  
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovsh (US 2011/0200322) in view of Zhang (US 2016/0308639) in view of Zaacks (US 2008/0310840).
Regarding claim 7, Kovsh in view of Zhang teaches the submarine optical communication apparatus according to Claim 1, wherein Kovsh teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]).
Kovsh in view of Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Kovsh in view of Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
9ActiveUS 180087269v.1Regarding claim 17, Kovsh in view of Zhang teaches the submarine optical communication system according to Claim 11, wherein Kovsh teaches the control unit switches the control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]).
Kovsh in view of Zhang doesn’t teach to change a bit rate of the signal provided to the optical component.  
Zaacks teaches a control unit that changes a bit rate of the optical signal (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Kovsh in view of Zhang and incorporate the functionality taught by Zaacks as this will help perform power equalization in the network between the different transmission points (Zaacks: paragraph [0029]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovsh (US 2011/0200322) in view of Zhang (US 2016/0308639) in view of Ide (US 2007/0081827).
Regarding claim 8, Kovsh teaches a submarine optical communication apparatus (Fig. 2, apparatus 290; paragraph [0008], lines 1-2) comprising: an optical component (Fig. 2, optical component 250/260) configured to process an optical signal output from an optical communication apparatus (Fig. 2, 250 provides filtering of input optical signals/ 260 provides attenuation of input optical signals); a control unit configured to control the optical component (Fig. 3, controller 310 configured to control 250/260); and a reception unit configured to receive the optical signal and a control signal (fig. 7, reception unit 330; paragraph [0059]) and output the converted signal to the control unit (paragraph [0041], detection of fault), wherein the control unit switches a control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]). 
Although Kovsh teaches detection of a fault by the reception unit, Kovsh doesn’t explicitly teach convert the control signal into an electric signal.
Zhang teaches a loss detection method wherein a reception unit (fig. 5, unit PD1) monitors and detects loss of optical signal in the optical fiber and converts the detected signal into an electrical signal (paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reception unit taught by Kovsh and incorporate the detection by a photodiode as taught by Zhang as it would allow the controller to properly read the level of the detected signal in order to make proper switching decisions thereby improving the efficiency of the apparatus.
Kovsh in view of Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Kovsh in view of Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9).  
Regarding claim 18, Kovsh teaches a submarine optical communication system (Fig. 1, shows a system 100) comprising: an optical communication apparatus configured to output an optical signal and a control signal (Fig. 1, communication apparatus 110 outputs the signals; optical signal in paragraph [0023] information signals…; control signal in paragraph [0059], remote command signal); and a submarine optical communication apparatus (Fig. 2, apparatus 290; paragraph [0008], lines 1-2) configured to receive the optical signal and the control signal from the optical communication apparatus (Fig. 1, branch unit 130 receives from apparatus 110), wherein the submarine optical communication apparatus comprises: an optical component (Fig. 2, optical component 250/260) configured to process the optical signal output from the optical communication apparatus (Fig. 2, 250 provides filtering of input optical signals/ 260 provides attenuation of input optical signals); a control unit configured to control the optical component (Fig. 3, controller 310 configured to control 250/260); and a reception unit configured to receive the optical signal and the control signal (fig. 7, reception unit 330; paragraph [0059]), and output the converted signal to the control unit (paragraph [0041], detection of fault), wherein the control unit switches a control scheme of the optical component in response to the control signal (paragraph [0037] and paragraph [0044]). 
Although Kovsh teaches detection of a fault by the reception unit, Kovsh doesn’t explicitly teach convert the control signal into an electric signal.
Zhang teaches a loss detection method wherein a reception unit (fig. 5, unit PD1) monitors and detects loss of optical signal in the optical fiber and converts the detected signal into an electrical signal (paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reception unit taught by Kovsh and incorporate the detection by a photodiode as taught by Zhang as it would allow the controller to properly read the level of the detected signal in order to make proper switching decisions thereby improving the efficiency of the apparatus.  
Kovsh in view of Zhang doesn’t teach that the optical component monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light.  
Ide teaches an optical component (Fig. 1, component 10) that monitors power of the light, the control unit switches the control scheme of the optical component in response to the control signal to change a threshold value used by the optical component for monitoring the power of the light (Fig. 7, steps s1-s4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical component taught by Kovsh in view of Zhang and to incorporate power monitoring functions as taught by Ide in order to achieve an optical component that can have improved sensitivity (Ide: paragraph [0010], lines 7-9).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    PNG
    media_image4.png
    218
    638
    media_image4.png
    Greyscale

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637